Citation Nr: 1103355	
Decision Date: 01/26/11    Archive Date: 02/01/11

DOCKET NO.  08-22 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a left knee disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1974 to July 1977.  
The Veteran also served in the National Guard for a number of 
years.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied the Veteran's August 2006 
claim for service connection for a right knee disorder.  This 
matter also comes before the Board on appeal from an April 2008 
rating decision issued by the VA RO in Jackson, Mississippi, 
which denied the Veteran's October 2007 claim for service 
connection for a left knee disorder.

In September 2008, the Veteran appeared and testified at a 
personal hearing before a Decision Review Officer (DRO) at the 
RO.  A copy of the transcript has been associated with the 
record.

The Veteran testified before the Board at a hearing held in 
September 2010 at the RO.  A copy of the hearing transcript has 
been associated with the record.

Additional documents were submitted after the issuance of the 
April 2010 supplemental statement of the case.  The submission of 
such evidence was accompanied by a waiver of RO consideration 
dated September 2010.  38 C.F.R.    § 20.1304(c) (2010).

The issue of entitlement to service connection for a left knee 
disorder is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

A right knee disorder is not shown by competent and credible 
evidence to be related to the Veteran's military service or to 
any incident therein.


CONCLUSION OF LAW

A right knee disorder was not incurred in or aggravated by active 
service, and may not be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.6, 3.102, 3.159, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist the Veteran

Review of the claims folder reveals compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA has a duty 
to notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5103, 5103A; 38
C.F.R. § 3.159.  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  See 
38
C.F.R. § 3.159(b)(1).  Such notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

An August 2006 letter, provided to the Veteran before the March 
2007 rating decision, satisfied VA's duty to notify under 38 
U.S.C.A. § 5103(a) and 38 C.F.R.   § 3.159, since it informed the 
Veteran of what evidence was needed to establish his claim, what 
VA would do and had done, and what evidence he should provide.  
The letter also informed the Veteran that it was his 
responsibility to help VA obtain medical evidence or other non-
government records necessary to support his claim.

The United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service-connection claim, including the degree of 
disability and the effective date of an award.  The Veteran was 
provided with such notice in August 2006.

With respect to VA's duty to assist, the RO has obtained, or made 
reasonable attempts to obtain, all relevant evidence identified 
by the Veteran.  The Veteran's National Guard records, service 
personnel records, VA treatment records, and available private 
treatment records have been obtained.

The Board has considered that the Veteran's service treatment 
records, other than those from his National Guard service, are 
unavailable.  Under 38 U.S.C.A. § 5103A(b) and 38 C.F.R. 
§ 3.159(c)(2), VA is required to make as many requests as are 
necessary to obtain relevant records from a Federal department or 
agency.  VA will end its efforts to obtain records from a Federal 
department or agency only if VA concludes that the records sought 
do not exist, or that further efforts to obtain those records 
would be futile.  Cases in which VA may conclude that no further 
efforts are required include those in which the Federal 
department or agency advises VA that the requested records do not 
exist, or the custodian does not have them.

In September 2006, in response to VA's request for the Veteran's 
complete service treatment records (formerly identified as 
service medical records) from his active service dated June 1974 
to July 1977, the National Personnel Records Center (NPRC) 
responded that there were no additional medical records on file.  
VA sent an additional letter to NPRC in which it again requested 
the Veteran's complete service treatment records (STRs), and, in 
November 2008, NPRC responded that there are no STRs for the 
Veteran.  Also in November 2008, the NPRC informed VA that it was 
unable to locate any active duty inpatient clinical records for 
the Veteran's claimed right knee injury from November 1974 to 
February 1975 at Darnell Hospital at Fort Hood.  In light of 
NPRC's responses, the Board finds no basis for further pursuit of 
these records, as such efforts would be futile.  38 C.F.R. 
§§ 3.159(c)(2), (3).

Where, as here, a Veteran's records have been lost while in the 
government's possession, VA has a heightened duty to assist the 
Veteran by advising him of alternative forms of evidence that can 
be developed to substantiate the claim, and explaining how 
service records are maintained, why the search was a reasonably 
exhaustive search, and why further efforts to locate the records 
would not be justified.  Dixon v. Derwinski, 3 Vet. App. 261, 
263-264 (1992).  In addition, VA has heightened duties to 
consider the benefit of the doubt rule, assist in developing the 
claim, and explain its decision.  Cromer v. Nicholson, 19 Vet. 
App. 215 (2005); Washington v. Nicholson, 19 Vet. App. 362, 370-
71 (2005).  No presumption, either in favor of the claimant or 
against VA, arises when there are lost or missing service 
records.  Cromer v. Nicholson, 19 Vet. App. 215 (2005) (Court 
declined to apply "adverse presumption" against VA where 
records had been lost or destroyed while in Government control 
because bad faith or negligent destruction of the documents had 
not been shown).  In this case, VA advised the Veteran of 
numerous examples of evidence that could be developed to 
substantiate his claim in its August 2006 letter.  Moreover, in 
the above paragraph, VA explained that it had contacted the NPRC, 
and did not stop contacting the NPRC until a reply was received; 
that the search was therefore a reasonably exhaustive search 
under 38 U.S.C.A. § 5103A(b) and 38 C.F.R. § 3.159(c)(2); and 
that further efforts to locate the records would not be justified 
because the NPRC determined that no additional service records 
for the Veteran are on file.  Dixon v. Derwinski, 3 Vet. App. 
261, 263-264 (1992).

In September 2009, VA conducted an inquiry into whether the 
Veteran is in receipt of benefits from the Social Security 
Administration (SSA).  The result of the inquiry was that the 
Veteran is not in receipt of SSA benefits.  Golz v. Shinseki, 590 
F.3d 1317, 1323 (2010).

Pursuant to 38 C.F.R. § 3.159(c)(4), a medical examination or 
medical opinion is necessary if the information and evidence of 
record does not contain sufficient competent medical evidence to 
decide the claim, but: (A) Contains competent lay or medical 
evidence of a currently diagnosed disability or persistent or 
recurrent symptoms of disability; (B) Establishes that the 
Veteran suffered an event, injury or disease in service, or has a 
disease or symptoms of a disease listed in § 3.309, 
§ 3.313, § 3.316, and § 3.317 manifesting during an applicable 
presumptive period provided the claimant has the required service 
or triggering event to qualify for that presumption; and (C) 
Indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability.  See also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  VA is not 
required to provide an examination based on a conclusory 
generalized lay statement, because that would eliminate the 
carefully drafted statutory standards governing the provision of 
medical examinations.  Waters v. Shinseki, 601 F.3d 1274 (Fed. 
Cir. 2010).  In this case, a VA examination is not warranted 
because, as discussed below, the credible information and 
evidence of record does not establish that the Veteran suffered 
an event, injury or disease in service, or has a disease or 
symptoms of a disease listed in § 3.309, § 3.313, § 3.316, and § 
3.317 manifesting during an applicable presumptive period.

Thus, the Board considers the VA's duty to assist satisfied.  
Accordingly, the Board finds that no further assistance to the 
Veteran in acquiring evidence is required by statute.  38 
U.S.C.A. § 5103A.

Laws and Regulations Pertaining to Service Connection

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military, 
naval, or air service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.1(k), 3.303(a).  In order to prevail in a claim for service 
connection there must be medical evidence of a current disability 
as established by a medical diagnosis; incurrence or aggravation 
of a disease or injury in service, established by lay or medical 
evidence; and a nexus between the in-service injury or disease 
and the current disability, established by medical evidence.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Further, if a condition noted during 
service is not shown to be chronic, then generally, a showing of 
continuity of symptoms after service is required for service 
connection.  See 38C.F.R. § 3.303(b).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year of 
the date of separation from service.  38 U.S.C.A. § 1112; 38 
C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 
3.309(a) (listing applicable chronic diseases, including 
arthritis).  This presumption, however, is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, (or within a 
presumptive period per § 3.307), there is required a combination 
of manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  Subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  Id.  Medical nexus evidence 
demonstrating an etiological link is not necessary to prove 
service connection when evidence, regardless of its date, shows 
that a Veteran had a chronic condition in service, or during an 
applicable presumptive period, and that he still has the same 
chronic condition.  Groves v. Peake, 524 F.3d 1306, 1309-1310 
(2008).  See also 38 C.F.R. § 3.303(b).

Analysis:  Service Connection for a Right Knee Disorder

In 1994, the Veteran underwent a right knee replacement.  He 
believes that his right knee disability was caused by his active 
duty service in the 1970s.  Specifically, by exercises and long 
road marches.  In a statement received in August 2006, the 
Veteran explained that while in service in 1975 he was subject to 
long physical training which included running in combat boots, 
long road marching and cold weather exposure.

As explained above, the Veteran's service treatment records from 
June 1974 through July 1977 are unavailable.  However, his 
service treatment records from his National Guard service are of 
record.

The Veteran's National Guard service treatment records show that 
at medical examinations in July 1979, August 1983, August 1987, 
and April 1991, clinicians determined that the Veteran's lower 
extremities and other musculoskeletal system were normal.

Additionally, in Reports of Medical History dated July 1979 and 
April 1991, the Veteran checked boxes specifically indicating 
that he did not have then, nor had he ever had, arthritis, 
rheumatism, bursitis, or a "trick" or locked knee.

While the Veteran believes that injuries during active duty 
caused his degenerative right knee disability, the fact remains 
that the Veteran clearly remained active for more than a decade 
after leaving active duty service before his disability was 
diagnosed.  For example, the Veteran's National Guard treatment 
records show that he collided with a fellow service member while 
playing softball on June 19, 1980; and that he fell and injured 
his left ankle while playing basketball on June 22, 1980.  Both 
incidents demonstrate that the Veteran felt sufficiently well to 
participate in athletic competitions, and there is no evidence 
that either accident resulted in a right knee injury.

The Veteran's National Guard treatment records show some evidence 
of a right knee disorder.  In May 1992, the Veteran reported that 
he had a history of right knee problems going back two (2) years.  
He noted that his right knee would swell when he ran.  The 
clinician observed right knee swelling, and, after x-ray testing, 
diagnosed the Veteran with severe degenerative joint disease 
(DJD) in his right knee.  In February 1994, a clinician diagnosed 
the Veteran with DJD of both knees, "especially [his] right 
knee," and ordered no crawling, stooping, running, jumping, or 
marching, and no standing for over 15 minutes.  A diagnosis of 
DJD was confirmed in December 1994.  Significantly, the Veteran's 
National Guard treatment records do not include any reports of a 
right knee injury during his National Guard service.  The Veteran 
separated from the National Guard in March 1996.

The Veteran underwent a total right knee arthroplasty in 1998, 
according to a June 2008 private treatment record from the Druid 
City Hospital (DCH) Medical Center.  Multiple VA clinicians have 
also noted that the Veteran is status-post a right knee 
replacement.  A VA clinician took an x-ray of the Veteran's right 
knee in August 2006, and found that the prosthesis was 
unremarkable.

As noted, in an August 2006 letter, the Veteran alleged that his 
right knee disability began in service in 1975 as a result of 
long physical training such as running in combat boots, long road 
marching, and cold weather condition.  He asserted that his 
service records would confirm this allegation.

At his September 2008 DRO hearing, the Veteran asserted that he 
first injured his right knee in 1975 during physical training, 
and he asserted going to sick call to have it examined.  The 
Veteran added that he continued going to sick call for his knee 
problems until his separation from service in July 1977, and that 
he remained on limited duty from 1975 until his separation.  The 
Veteran testified that he continued to have pain after his 
separation from service, but that he never pursued treatment 
honestly after he got out of service in July 1977 up until the 
time he joined the National Guard in March 1980.

In September 2009, the Veteran asserted that his service in the 
National Guard during Operation Desert Storm in 1996 included 
climbing on heavy equipment, carrying cargo, participating in 
physician training exercises, and being exposed to cold weather, 
all of which contributed to his right knee disorder.

At his September 2010 Board hearing, the Veteran again stated 
that he injured his right knee in 1975 as a result of doing 
physical training exercises in heavy combat gear and combat 
boots.  He reported that he was diagnosed with deteriorating 
joint disease in service.  The Veteran stated that, after leaving 
active duty in 1977, his first subsequent treatment for his right 
knee was in 1982 during his National Guard service, at which time 
he was reportedly diagnosed with joint disease and arthritis.  
The Veteran noted that he passed his physical training 
requirements to enter the National Guard notwithstanding his 
right knee disorder.

The Veteran is competent to observe his right knee pain during 
and after service.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994) ("Competent lay evidence" is evidence provided by a 
person who has personal knowledge derived from his own senses); 
38 C.F.R. § 3.159(a)(2) ("Competent lay evidence" is any 
evidence not requiring that the proponent have specialized 
education, training or experience, but is provided by a person 
who has knowledge of facts or circumstances and conveys matters 
that can be observed and described by a lay person.)  See also 
Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) 
(lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional).

However, in addition to evaluating competence, the Board must 
also assess the credibility of the evidence of record, including 
the lay testimony.  Smith v. Derwinski, 1 Vet. App. 235, 237-38 
(1991); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Although 
the Board cannot determine that lay evidence lacks credibility 
merely because it is unaccompanied by contemporaneous medical 
evidence of the in-service event-see Buchanan v. Nicholson, 451 
F.3d 1331, 1337 (2006)-the Board may discount the credibility of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence.  See Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

After careful review of the entire record, the Board finds that 
the credibility of the Veteran's allegations is outweighed by the 
contemporaneous evidence to the contrary, for four reasons.  
Curry v. Brown, 7 Vet. App. 59, 68 (1994) (holding that 
contemporaneous evidence has greater probative value than 
subsequently reported history).  

First, although the Veteran alleged that he had a continuous 
right knee disorder from 1975 through his time in the National 
Guard, his National Guard service treatment records show that at 
Medical Examinations dated in July 1979, August 1983, August 
1987, and April 1991, clinicians specifically determined that the 
Veteran's lower extremities and other musculoskeletal system were 
normal.  As such, while the Veteran reported extensive treatment 
for his knee while on active duty, no knee problems were noted in 
the multiple examinations over the decade following service.

Second, in Reports of Medical History dated July 1979 and April 
1991, the Veteran specifically checked boxes indicating that he 
did not have, and had never had, arthritis, rheumatism, or 
bursitis, or a "trick" or locked knee.  As such, the Veteran's 
current testimony that he injured his right knee during active 
duty (which was made in conjunction with a claim for disability 
benefits) is directly contradicted by the statements he made on 
multiple medical history surveys completed in conjunction medical 
evaluations.  This contradiction undermines the value of his 
current statements, and the Board gives more weight to the 
Veteran's statement which were made when not seeking a claim for 
benefits.

Third, in May 1992, the Veteran told a National Guard clinician 
that he had a history of right knee problems going back two 
years-which was 13 years after his separation from active duty 
service in July 1977.  This also undermines the value of the 
Veteran's current testimony.

Fourth, it is clear that the Veteran developed a degenerative 
disability in his right knee many years after service during 
which time he continued to be active as evidence by records 
showing he was engaging in physical activities such as basketball 
and softball.

Given this evidence, the Board finds that the Veteran's own 
contemporaneous statements, and the findings of National Guard 
clinicians, outweigh the Veteran's later allegations that his 
right knee disorder began during or was otherwise caused by his 
active military service.

Similarly, the Veteran's allegation that his climbing on heavy 
equipment, carrying cargo, participating in physician training 
exercises, and being exposed to cold weather during Operation 
Desert Storm led to his right knee disorder is not supported by 
the evidence of record, and the Board finds that it too is not 
credible.  

Additionally, the Veteran's statement that he was diagnosed with 
deteriorating joint disease in service between 1975 and 1977 does 
not constitute a competent and credible diagnosis, as a 
layperson's account of what a doctor purportedly said is simply 
too attenuated and inherently unreliable to constitute medical 
evidence.  Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  This 
conclusion is bolstered by the fact that the Veteran's current 
testimony has been found not to be credible.

The Veteran is not entitled to service connection based on the 
finding of a chronic disease, or on the basis of continuity of 
symptomatology, because the most probative evidence of record 
indicates that the Veteran did not have a right knee disorder 
during his active duty, and did not sustain a right knee injury 
during his active duty for training or inactive duty for 
training.  38 C.F.R. §§ 3.6, 3.303(b).

The preponderance of the evidence is against the award of service 
connection for a right knee disorder; it follows that the benefit 
of the doubt doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  
As such, the Veteran's claim is denied.


ORDER

Service connection for a right knee disorder is denied.


REMAND

In his July 2008 substantive appeal of his right knee, the 
Veteran included a notice of disagreement (NOD) with the denial 
of service connection for a left knee disorder which the RO 
rendered in its April 2008 rating decision.  Because the Veteran 
has filed a notice of disagreement with regard to that issue, the 
issuance of a statement of the case is required.  Manlincon v. 
West, 12 Vet. App. 238 (1999); 38 C.F.R. §§ 20.201, 20.300 
(2010).

After the AOJ issues a statement of the case, then if, and only 
if, the Veteran timely files a VA Form 9, Substantive Appeal, or 
other correspondence containing the necessary information with 
respect to the issue of entitlement to service connection for a 
left knee disorder, that issue may be returned to the Board for 
adjudication.

Accordingly, the case is REMANDED for the following action:

Send the Veteran a statement of the case 
addressing his claim for entitlement to 
service connection for a left knee disorder.  
The AOJ should inform the Veteran that in 
order to complete the appellate process, he 
should submit a timely substantive appeal to 
the AOJ.  If the Veteran completes his appeal 
by filing a timely substantive appeal, the 
matter should be returned to the Board.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


______________________________________________
Matthew W. Blackwelder
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


